Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        18-JUN-2019
                                                        11:58 AM


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       LORNA SOUZA, Trustee of the Irene K. Takahama Trust
     Dated November 19, 1992, as Amended, and the Lawrence I.
             Takahama Trust Dated November 19, 1992,
      Respondent/Plaintiff-Counterclaim-Defendant/Appellee,

                                vs.

                        ELIZABETH FISHER,
     Petitioner/Defendant-Counterclaim-Plaintiff/Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-XX-XXXXXXX (Consolidated with CAAP-XX-XXXXXXX);
                      CIV. NO. 1RC12-1-925)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Counterclaim-Plaintiff/Appellant

Elizabeth Fisher’s application for writ of certiorari, filed on

May 7, 2019, is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 18, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson